NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



KENNETH CABRAL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-2318
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; William H. Burgess III,
Judge.

Kenneth Cabral, pro se.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and SLEET and LUCAS, JJ., Concur.